Citation Nr: 1826647	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-43 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to November 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss or tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet.App. 258 (2017) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection for tinnitus is warranted.  He contends that the condition is due to noise exposure during military service.

Available service treatment records are negative for treatment for or complaints of tinnitus during active duty.  In an August 2011 Report of Medical Assessment, the appellant reported that his overall medical health had worsened, however, he did not identify tinnitus at that time. 

A review of the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) demonstrates that his military occupation specialty was military police.

The Veteran's claim of service connection for tinnitus was received by VA in December 2011.  In lay contentions accompanying the Veteran's service connection claim, he stated that he had experienced tinnitus ever since his exposure to acoustic trauma during service.

In a subsequent December 2011 deployment survey, the appellant denied tinnitus. 

The Veteran underwent a VA examination in February 2013 at which time tinnitus was assessed.  He reported that he had noticed the condition for a couple of years (since he was stationed in Afghanistan).  The examiner opined that the claimed condition is less likely than not caused by or a result of miliary noise exposure.  In so finding, she noted that the appellant denied ringing of the ear in his post deployment forms.  Further, there were no complaints of tinnitus of record.

In a November 2014 addendum opinion, the examiner noted that the Veteran's medical records are absent of any complaints of tinnitus.  He denied ringing of the ears several times to include on his post deployment form.  She indicated that it would be assumed that if the Veteran was experiencing any tinnitus, especially after any loud noise exposure, he would have marked yes on the post deployment forms.  Further, his audiogram indicates the absence of any acoustic trauma as well.  Therefore, it is not at least as likely as not that the Veteran's tinnitus is related to his military service or acoustic trauma.  

The examiner indicated that it would be impossible to opine to the exact cause of the Veteran's tinnitus.  In so finding, she noted that the Veteran had normal hearing upon separation and denied tinnitus on his post-deployment form would indicat that noise inducted tinnitus is unlikely.  Further, it would be resorting to mere speculation to pick a single cause when there are several indicators to aggravate tinnitus, such as caffeine, nicotine, sodium, stress, anxiety, aspirin, anti-inflammatory medications, ototoxic meds, and genetics.  

Analysis

After a review of the evidence, and resolving doubt in favor of the Veteran, the Board finds that service connection is warranted for tinnitus.

First, the evidence shows a diagnosis of tinnitus.  Next, the evidence shows in-service noise exposure.  As detailed above, the Veteran has competently and credibly reported exposure during his military service.  Accordingly, in-service noise exposure is established.  

Having established a current disability and in-service noise exposure, the question for consideration is whether the Veteran's tinnitus is related to the in-service exposure.

In the instant case, the Board notes that the February 2013 VA examiner indicated that the Veteran's tinnitus was not related to acoustic trauma during military service.

The Board observes that service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board observes that the Veteran denied tinnitus in at the time of the December 2011 post deployment assessment.  However, the Veteran is inarguably competent to report that he has tinnitus and to relay a date of onset for that condition.  Indeed, during the VA examination referenced above, the Veteran reported that the condition began during active service.  Further, he indicated that it has continued since that time.  Similar statements were provided in the appellant's claim of service connection.  The Board finds the Veteran's statements regarding the onset of tinnitus and continuity of symptoms are credible.  Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the Board finds that tinnitus had its inception during active service and has continued to the present day.  Thus, service connection is warranted for tinnitus.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


